Citation Nr: 0409932	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-00 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New 
Mexico


THE ISSUES

Entitlement to service connection for the cause of the veteran's 
death.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from June 1944 to August 1945.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of April 2002 by the Department of Veterans 
Affairs (VA) Albuquerque, New Mexico, regional office (RO).  In 
the decision, the RO denied entitlement to service connection for 
the cause of the veteran's death.

The Board notes that in a decision of June 2003, the RO denied 
entitlement to Dependency and Indemnity Compensation (DIC) under 
the provisions of 38 U.S.C.A. § 1318.  Although the RO mistakenly 
included that issue in the supplemental statement of the case 
issued in August 2003, the RO subsequently sent a letter to the 
appellant in December 2003 which explained that the issue of 
entitlement to DIC under 38 U.S.C.A. § 1318 was not on appeal, and 
that if the appellant wished to appeal that issue she needed to 
submit a notice of disagreement no later than June 27, 2004.  The 
appellant has not submitted a notice of disagreement, and the 
Board has no jurisdiction to consider that issue in this decision.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal has 
been obtained, and the VA has satisfied the duty to notify the 
appellant of the law and regulations applicable to the claim, the 
evidence necessary to substantiate the claim, and what evidence 
was to be provided by the appellant and what evidence the VA would 
attempt to obtain on her behalf.

2.  During his lifetime, the veteran established service 
connection for intervertebral disc syndrome of the lumbar spine, 
rated as 60 percent disabling.

3.  The veteran died on January [redacted], 2002, at the age of 82 years 
due to Alzheimer's disease.  

4.  Alzheimer's disease was not present during service or 
manifested within one year after service.

5.  The death was not proximately due to or the result of a 
service-connected disability.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310 (West 2002); 
38 C.F.R. §§ 3.307, 3.309, 3.310, 3.311, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The Act 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  The new law eliminates the 
concept of a well-grounded claim, and redefines the obligations of 
the VA with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to notify 
the appellant and representative, if represented, of any 
information and evidence needed to substantiate and complete a 
claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.

The Court's decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The Board 
finds that the VA's duties under the law and recently revised 
implementing regulations have been fulfilled.  The appellant was 
provided adequate notice as to the evidence needed to substantiate 
her claim.  The Board concludes the discussions in the rating 
decision, the statement of the case (SOC), the supplemental 
statement of the case (SSOC), and letters sent to the appellant 
informed her of the information and evidence needed to 
substantiate the claim and complied with the VA's notification 
requirements.  The communications, such as a letter from the RO 
dated in June 2003, provided the appellant with a specific 
explanation of the type of evidence necessary to substantiate her 
claim, as well as an explanation of what evidence was to be 
provided by her and what evidence the VA would attempt to obtain 
on her behalf.  See generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The letter advised her that the RO would get relevant 
records from any Federal Agency, and that they would make efforts 
to obtain any records not held by a Federal agency.  The appellant 
was further advised that the RO needed additional information from 
her in order to allow the RO to request any such records.  

The Board also notes that the RO also supplied the appellant with 
the applicable regulations in the SOC and SSOC.  The statement of 
the case of December 2002 included a summary of all of the 
specific items of evidence which had been considered, the 
adjudicative actions which had been performed, and the pertinent 
laws and regulations including those pertaining to service 
connection for cause of death such as 38 C.F.R. §  3.312.  The 
basic elements for establishing service connection for the cause 
of death have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  The 
SOC also contained an explanation of the reasons and bases for the 
decision denying the claim for service connection for the cause of 
death.  The SOC also included the VCAA implementing regulation 38 
C.F.R. § 3.159 (Department of Veterans Affairs assistance in 
developing claims).  Based on the foregoing, the Board finds that 
the VA has fully satisfied the duty to inform the appellant.

The Court's decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) also held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to when the appellant received 
her VCAA duty to assist letter.  The Board finds that any defect 
with respect to the timing of the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  

In the present case, the veteran appeals a decision of April 2002.  
Only after that rating action was promulgated did the AOJ provide 
notice to the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information and 
evidence will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, No. 
01-944, slip op. at 13.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand the case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
No. 01-944, slip op. at 13.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant was not given prior to the first 
AOJ adjudication of the claim, the notice was provided by the AOJ 
prior to the recent transfer of the appellant's case to the Board, 
and the content of the notice fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice 
was provided, the appellant did not respond with any additional 
information regarding any additional evidence which might be 
available.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of her claim, and to 
respond to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the claimant.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The RO made 
appropriate efforts to attempt to obtain all relevant evidence 
identified by the appellant.  The evidence includes the veteran's 
available service medical records, his post service treatment 
records, and a copy of his death certificate.  The appellant has 
declined a hearing.  The Board does not know of any additional 
relevant evidence which has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were made 
by the VA to obtain evidence necessary to substantiate the claim.  
The Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claim.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO take 
additional action under the VCAA and implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are to be 
avoided).  The VA has satisfied its obligation to notify and 
assist the claimant in this case.  Further development and further 
expending of the VA's resources are not warranted.  Taking these 
factors into consideration, there is no prejudice to the claimant 
in proceeding to consider the claim on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The appellant contends that the RO made a mistake by denying 
service connection for the cause of the veteran's death.  Service 
connection may be granted for disability due to disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 
1131.  If a chronic disorder such as an organic neurological 
disease is manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have been 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted 
for disability shown to be proximately due to or the result of a 
service-connected disorder.  See 38 C.F.R. § 3.310(a). 

The VA regulation pertaining to claims for service connection for 
the cause of death, 38 C.F.R. § 3.312, provides as follows: 

    (a) General.  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the principal 
or a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all the 
facts and circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.
    (b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) cause of 
death when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or was 
etiologically related thereto.
    (c) Contributory cause of death.  (1) Contributory cause of 
death is inherently one not related to the principal cause.  In 
determining whether the service-connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or lent 
assistance to the production of death.  It is not sufficient to 
show that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.
    (2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially affecting 
a vital organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category there 
would be included service-connected disease or injuries of any 
evaluation (even though evaluated as 100 percent disabling) but of 
a quiescent or static nature involving muscular or skeletal 
functions and not materially affecting other vital body functions.
    (3) Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary cause 
being unrelated, from the viewpoint of whether there were 
resulting debilitating effects and general impairment of health to 
an extent that would render the person materially less capable of 
resisting the effects of other disease or injury primarily causing 
death.  Where the service-connected condition affects vital organs 
as distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be assumed.
    (4) There are primary causes of death which by their very 
nature are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable basis 
for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In this situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of itself of 
a progressive or debilitating nature.

During his lifetime, the veteran established service connection 
for  intervertebral disc syndrome of the lumbar spine, rated as 60 
percent disabling.  He was also rated as unemployable.  

The veteran's death certificate shows that he died on January [redacted], 
2002, at the age of 82 years due to Alzheimer's disease.  The 
death certificate contains no indication that the cause of death 
was related to service.  

The veteran's service medical records show that Alzheimer's 
disease was not present during service.  The report of a service 
medical survey dated in August 1945 shows that the veteran had a 
disabling herniated intervertebral disc, but there is no mention 
of Alzheimer's disease.  

There is also no evidence that Alzheimer's disease was manifested 
within one year after separation from service.  The earliest 
medical evidence which is of record pertaining to Alzheimer's 
disease is dated in the year 2000.  A record dated in March 2002 
indicates that the diagnosis of Alzheimer's was first made five to 
seven years earlier.  

In reviewing the evidence which is of record, the Board notes that 
there is no medical evidence that the veteran's service-connected 
back disorder played a role in his death.  The disorder was not 
listed on the death certificate as a cause of death.  There is 
also no indication that Alzheimer's was present during service or 
developed as a result of any incident in service.  The evidence 
includes recent medical treatment records.  The records do not, 
however, give an opinion linking the veteran's service-connected 
disorder and his death.  Therefore, there is no basis for 
concluding that the service-connected disability played a role in 
the veteran's death.  To the extent that the appellant asserts 
that the service-connected back disorder caused the veteran's 
death, that testimony is not corroborated by competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Van Slack v. Brown, 5 Vet. App. 499, 501 (1993) (holding that 
a veteran's widow was not capable of testifying as to matters 
involving medical causation such as the cause of the veteran's 
death).

In summary, the evidence shows that the Alzheimer's disease which 
resulted in the veteran's death was not present during service or 
manifested within one year after service.  Moreover, the weight of 
the medical evidence shows no relationship between the service-
connected spine disorder and the veteran's death.  Accordingly, 
the Board concludes that a service-connected disability did not 
cause or contribute substantially or materially to cause the 
veteran's death.  


ORDER

Service connection for the cause of the veteran's death is denied.



	                     
______________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



